DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant's remarks filed 3/29/2021 have been fully considered.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
With respect to Applicant’s remarks regarding Ref. [107], the Examiner notes that the claim language is sufficiently broad to be met by the Reference.  The Examiner notes that the figures of a reference are part of the disclosure; therefore, the bottom of 50 on Fig. 6 discloses that there is a clear delineation between the thickness of the base and the bottom of 50.  The Examiner did not draw a line, the line is in the disclosed figures.  The structure of the prior art meets the broad claim limitations.  Applicant’s remarks are more limiting than the claim recitations.  Applicant’s claims state there is a fragile portion.  There are no further limitations directed to the specificity of the fragile portion other than that there is a thickness smaller than that of the planar base portion.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., breaking apart) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to Reference [001], Applicant’s remarks are more limiting than the claim recitations.  The claims do not require the limitations as Applicant is arguing.  The base portion of Reference [001] is planar.  While the Examiner agrees that in a first state, there is no portion that is thinner than any other portion, there is a bent second state with a lessened thickness, during bending, that meets the claims as recited.  With respect to Applicant’s remarks, both 
Regarding Reference [338], Applicant’s remarks are more limiting than the claim recitations. The claim requires “a plate shape” which is a broad limitation that can be met by the structure of 520, 414, 560, 520 as a single unit.  The definition of “plate shape” is met by the prior art.
Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Sato et al. (U.S. PG Pub. 2016/0280107 A1) [107].
Regarding Claim 1, Reference [107] discloses a set formed by coupling a plurality of clamps (10) together, characterized in that each of the clamps comprises: a planar base portion (14) formed as a planar plate shape and retaining a foam body (foam body); and a clamping portion (34) protruded from the planar base portion and clamping a member to be clamped which is mounted on a covering that covers the foam body, wherein a fragile portion (sides of step portions) is provided between adjacent ones of the clamps and has a thickness smaller than that of the planar base portion.
Claims 1, 3-6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Sahashi (U.S. PG Pub. 2015/0307001 A1) [001].
Regarding Claim 1, Reference [001] discloses a set formed by coupling a plurality of clamps (34) together, characterized in that each of the clamps comprises: a planar base portion (41, 42) formed as a planar plate shape and retaining a foam body (foam body); and a clamping portion (34a that includes 51, 52) protruded from the base portion and clamping a member to be clamped which is mounted on a covering that covers the foam body, wherein a fragile portion (44a, 44c) is provided between adjacent ones of the clamps and has a thickness smaller than that of the planar base portion.
Regarding Claim 3, Reference [001] discloses the fragile portion is formed by a slot having a V-shaped cross section.
Regarding Claim 4, Reference [001] discloses the fragile portion is formed by a slot having a rectangular cross section (Fig. 4).
Regarding Claim 5, Reference [001] discloses in a thickness direction of the base portion, one side of the fragile portion is formed by a slot having a V-shaped cross section, and the other side of the fragile portion is formed by a slot having a rectangular cross section.
Regarding Claim 6, Reference [001] discloses an angle of the V-shaped slot is between 30 and 90 degrees.
Regarding Claim 14, Reference [001] discloses an angle of the V-shaped slot is between 30 and 90 degrees.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Santin et al. (U.S. PG Pub. 2013/0247338 A1) [338].
Claim 13, Reference [338] discloses a base portion formed as a plate shape (520, 414, 560, 520) and retaining a foam body (foam); two clamping portions (412, 412 [on each end]) protruded from the base portion and each clamping a member (bead) to be clamped which is mounted on a covering that covers the foam body; and a coupling portion (510, 512, 510, 512) disposed on the base portion for coupling the base portions of adjacent clamps together.
The Examiner notes that “for coupling the base portions of adjacent clamps together” is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  The Examiner notes that the reference broadly meets the limitation of “a plate shape.”
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Tsunoda (U.S. PG Pub. 2012/0174352 A1 Fig. 13) [352].
Regarding Claim 13, Reference [352] discloses a base portion formed as a plate shape (102) and retaining a foam body (foamed material); two clamping portions (16, 16) protruded from the base portion and each clamping a member (22) to be clamped which is mounted on a covering that covers the foam body; and a coupling portion (104, 104) disposed on the base portion for coupling the base portions of adjacent clamps together.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sahashi (U.S. PG Pub. 2015/0307001 A1) [001].
Regarding Claim 7, Reference [001] discloses the claimed invention, but does not explicitly disclose an angle of the V-shaped slot is 60 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a V-shaped slot of 60 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, page 3, paragraph [0013], line 1, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 8, Reference [001] discloses the claimed invention, but does not explicitly disclose a bottom of the rectangular slot has a width of 0.1mm or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the width 0.1mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, paragraph [0014], line 1, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 9, Reference [001] discloses the claimed invention, but does not explicitly disclose a bottom of the rectangular slot has a width of 0.06mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the width 0.06mm, since it has been held that where the general 
Regarding Claim 10, Reference [107] discloses the claimed invention, but does not explicitly disclose the fragile portion has a thickness no more than half of that of the base portion.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, page 3, paragraph [0016], line 1, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 11, Reference [001] discloses the claimed invention, but does not explicitly disclose the thickness of the fragile portion is 0.5mm or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the thickness of the fragile portion 0.5mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, paragraph [0017], line 1, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 12, Reference [001] discloses the claimed invention, but does not explicitly disclose that the thickness of the fragile portion is 0.4mm.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the fragile portion to be 0.4mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in 
Regarding Claim 15, Reference [001] as modified in the rejection above discloses that a bottom of the rectangular slot has a width of 0.1mm or less.
Regarding Claim 16, Reference [001] as modified in the rejection above discloses the fragile portion has a thickness no more than half of that of the base portion.
Regarding Claim 17, Reference [001] as modified in the rejection above discloses the fragile portion has a thickness no more than half of that of the base portion.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pedde et al. (U.S. PG Pub. 2003/0215601 A1) [601].
Regarding Claim 13, Reference [601] discloses a base portion formed as a plate shape (130) and retaining a foam body (foam); clamping portion (140) protruded from the base portion and each clamping a member (20, 30) to be clamped which is mounted on a covering that covers the foam body; and a coupling portion (120) disposed on the base portion for coupling the base portions of adjacent clamps together, but does not explicitly disclose two clamping portions, each clamping a member, for each base portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two attachment portions for each base, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, paragraph [0050], page 9, lines 1-2, applicant has not disclosed any criticality for the claimed limitations.
In the alternative, Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Santin et al. (U.S. PG Pub. 2013/0247338 A1) [338].
Claim 13, Reference [338] discloses a base portion formed as a plate shape (520) and retaining a foam body (foam); clamping portion (412) protruded from the base portion and clamping a member (bead) to be clamped which is mounted on a covering that covers the foam body; and a coupling portion (510, 512) disposed on the base portion for coupling the base portions of adjacent clamps together, but does not explicitly disclose two clamping portions for each segmented base portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two clip members for each base segment, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, paragraph [0050], page 9, lines 1-2, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON W SAN/Primary Examiner, Art Unit 3677